75 So. 3d 428 (2011)
Dell POMEROY, Appellant,
v.
Cynthia Jo POMEROY, Appellee.
No. 1D11-2315.
District Court of Appeal of Florida, First District.
December 15, 2011.
Maria Perez Youngblood of Law Office of Robert W. Bauer, P.A., Gainesville, for Appellant.
G. Cline Moore of G. Cline Moore, P.A., Perry, for Appellee.
WOLF, J.
We find appellant's argument that the trial court lacked subject matter jurisdiction is without merit. In the General Assignment of Judges No. 2011-02, the chief judge of the Third Judicial Circuit appointed County Court Judge Stephen Murphy "as circuit court judge[] to adjudicate any issue pending in any circuit court case in the Third Judicial Circuit that will provide prompt disposition of cases and efficiently administer the courts."
We reverse the portion of the trial court's order requiring appellant to provide health, dental, and medical insurance for the parties' daughter, who was over the age of eighteen. See Kern v. Kern, 360 So. 2d 482, 486 (Fla. 4th DCA 1978) (finding "a parent owes no duty of support to an adult child except in extraordinary circumstances as when the child suffers severe physical or mental incapacitation").
AFFIRMED in part, REVERSED in part, and REMANDED.
HAWKES and ROBERTS, JJ., concur.